Citation Nr: 1226849	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  09-12 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for right knee disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for neck disability/cervical spine disability..


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to September 1971.  The Veteran also had a period of National Guard service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a    May 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).     

Although initially also in appellate status, claims of service connection for low back and for right shoulder disability were subsequently granted by rating decision in June 2009.

The claim for a right knee disability under a merits analysis, as well as the claim for a neck disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hypertension was not manifested during active duty service or within one year of discharge from such service, nor is hypertension otherwise related to such service.  

2.  Hypertension was not manifested during active duty for training (ACDUTRA), nor is hypertension otherwise related to such service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by his service.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.
§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Duty to Notify 

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The notice requirements apply to all five elements of a service connection claim:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to the claim for hypertension , the RO provided VCAA notice to the Veteran in October 2007 and April 2008, which was prior to the May 2008 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  The Veteran was provided with notice of what type of information and evidence was needed to substantiate  claim.  The October 2007 also gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal. 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his hypertension claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principia, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Duty to Assist 

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment and personnel records, reports of VA examination, and post-service VA and private treatment records.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this issue and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  

A remand for a VA medical opinion regarding the hypertension issue is not necessary in order to decide the claim in this case because the record does not contain any evidence that the Veteran suffered an injury, disease, or event in active service or during a period of ACDUTRA or that the claimed hypertension may be associated with service.  38 C.F.R. § 3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Appellants of Am. V. Sec'y of Appellants Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003).  

With regard to the hypertension issue, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2011); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection Hypertension Claim

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

"Active" military service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty or any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred in the line of duty.  38 U.S.C.A. § 101(24).

The Veteran contends that he is entitled to service connection for hypertension.  He has not set forth a specific incident of service incurrence.  

The Veteran's service treatment records from his active military service between October 1969 and September 1971 are devoid of complaints, treatment, or diagnoses of hypertension, to include the August 1969 enlistment and July 1971 separation medical examinations.

National Guard treatment records dated in May 1997 and January 1998 show the Veteran had a mild history of hypertension.  VA outpatient treatment records show the Veteran was first prescribed hypertensive medication in August 1999.  

After careful consideration of all procurable and assembled data, the Board finds that service connection for hypertension is not warranted.  First, there was no indication the Veteran was diagnosed with hypertension during a period of ACDUTRA.   As hypertension is a disease, it is not subject to service connection for incurrence during a period of INACDUTRA.  38 U.S.C.A. § 101(24).

Next, it would appear that hypertension first manifested in approximately 1997, some 26 years after his discharge from active military service and clearly outside the one-year presumptive period for hypertension.  38 C.F.R. §§  3.307, 3.309.  The Board notes the presumption for hypertension only applies to periods of active military service.  See Paulson v. Brown, 7 Vet. App. 466, 470.

This absence of evidence of treatment of hypertension until 1997 constitutes negative evidence against the claim because it tends to disprove that hypertension was the result of the Veteran's active service.  The Board would also point out that the Veteran did not file a claim for hypertension when he filed his original claim for benefits in 1997.  Finally, as hypertension was not shown during active military service or for years thereafter or during a period of ACDUTRA, service connection can only be granted if there is some competent evidence linking the current disability to service.  Here, there is no such competent evidence that establishes a relationship to an identified injury or other incident of service.  

The Board is cognizant that the Veteran maintains that he suffers from hypertension and that the Veteran is competent to report his symptoms associated with such.  However, the Board cannot find credible his account that he has hypertension related to active or reserve military service, as there are no complaints or treatment for such in the available active service treatment records or during a period of ACDUTRA and hypertension was diagnosed 26 years after active military service.  Layno v. Brown, 6 Vet. App. 465 (1994); see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Although the Veteran reports having hypertension related to his military service, there is simply no medical evidence on file supporting his lay assertions.  His statements alone cannot constitute competent evidence of a medical nexus opinion as only those medically trained are competent to diagnose a condition and identify likely etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Thus, the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for hypertension is not warranted.  The appeal is denied to this extent. 


REMAND

With regard to the right knee issue, the Board first notes that an August 1997 rating decision denied a claim for this disability.  The Veteran did not appeal, and new and material evidence was not received within one year of notice of the determination.  Under most circumstances, the prior denial would become final and could only be reopened with new and material evidence.  38 U.S.C.A. §§ 5108, 7105.  However, additional service records were apparently received subsequent to the 1997 decision.  Therefore, a new and material evidence analysis is not appropriate.  Rather, when additional pertinent service department records are received, the provisions of 38 C.F.R. § 3.156(c) mandate that VA reconsider the claim notwithstanding the new and material evidence requirements of 38 C.F.R. § 3.156(a).  

Prior to reconsidering the merits of the Veteran's claim for a right knee disability, the Veteran should be afforded a VA examination to determine the nature (last diagnosis was DJD in 1997) and etiology of the claimed condition.  After reviewing service medical records, the Board finds that the low threshold standard as to when it is necessary to secure a VA examination for a nexus opinion has been met.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).     

Additionally, it does not appear that the Veteran has been afforded a VA Compensation and Pension examination in connection with his claim for a neck disability/cervical spine disability.  National Guard treatment records contain multiple entries for treatment of neck pain.  He was variously diagnosed with radiculitis and a herniated nucleus pulpous.  These records also contain radiographic reports diagnosing cervical degenerative disc disease (DDD).  Service connection is currently in effect for right rotator cuff tear with DJD.  The Veteran injured his right shoulder during annual training in 2004.  Some entries reference complaints pertaining to the neck while treating the right shoulder.  It is unclear whether the cervical spine disability is related to such injury/disability or is a separate manifestation.    

Finally, the most recent VA treatment records associated with the claims folder are dated in 2009.  Any records of pertinent VA treatment since are constructively of record, and must be secured.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

Accordingly, the matter is REMANDED for the following:

1.  The RO should secure for the record updated (since 2009) copies of all of the Veteran's pertinent VA treatment records. 

2.  The RO should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the claimed right knee and neck disabilities.  It is imperative that the claims file be made available to the examiner for review.     

a) Right Knee: the examiner should provide an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed right knee disability, to include DJD, is related to an incident of the Veteran's service, including injuries sustained in July 1995 and May 1996.  The examiner should set forth reasons for the opinion.

b) Neck: the examiner should provide an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed neck disability/cervical spine disability is related to an incident of the Veteran's service, to include injuries sustained to the right shoulder in 2004.  The examiner should also offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed neck disability/cervical spine disability is proximately due to, the result of, or has been aggravated by the service-connected right rotator cuff tear with DJD.  The examiner should set forth reasons for the opinion.

3.  In the interest of avoiding further remand, the RO should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate both issues under a merits analysis.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.  The case should then be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


